

117 HR 3350 IH: Small-business Procurement Utilization Reform Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3350IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Neguse (for himself, Mr. Mfume, Ms. Salazar, Mr. Kim of New Jersey, and Mr. Phillips) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to increase the governmentwide goal for the percentage of procurement contracts awarded to small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Small-business Procurement Utilization Reform Act or the SPUR Act.2.Increase governmentwide small business procurement contract goal(a)In generalSection 15(g)(1)(A)(i) of the Small Business Act (15 U.S.C. 644(g)(1)(A)(i)) is amended by striking 23 and inserting 25.(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2021.